                                Case 6:19-bk-00511-KSJ                     Doc 1      Filed 01/25/19            Page 1 of 8

Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                IPS Worldwide, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  265 Clyde Morris Blvd, Ste 100
                                  Ormond Beach, FL 32174
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Volusia                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.ipsww.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                                  Case 6:19-bk-00511-KSJ                      Doc 1        Filed 01/25/19              Page 2 of 8
Debtor    IPS Worldwide, LLC                                                                           Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                Case 6:19-bk-00511-KSJ                      Doc 1         Filed 01/25/19            Page 3 of 8
Debtor   IPS Worldwide, LLC                                                                         Case number (if known)
         Name



11. Why is the case filed in     Check all that apply:
    this district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                          preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                          A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or           No
    have possession of any
    real property or personal                 Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                     Yes.
    property that needs
    immediate attention?                      Why does the property need immediate attention? (Check all that apply.)
                                                 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                What is the hazard?
                                                 It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                 Other
                                              Where is the property?
                                                                               Number, Street, City, State & ZIP Code
                                              Is the property insured?
                                                 No
                                                 Yes.    Insurance agency
                                                         Contact name
                                                         Phone



         Statistical and administrative information

13. Debtor's estimation of       .         Check one:
    available funds
                                              Funds will be available for distribution to unsecured creditors.
                                              After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of              1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                         5001-10,000                                 50,001-100,000
                                     50-99
                                     100-199                                          10,001-25,000                               More than100,000
                                     200-999

15. Estimated Assets                 $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities            $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                Case 6:19-bk-00511-KSJ                     Doc 1        Filed 01/25/19             Page 4 of 8
Debtor    IPS Worldwide, LLC                                                                       Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      January 25, 2019
                                                  MM / DD / YYYY


                             X   /s/ William Davies                                                       William Davies
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Scott W. Spradley                                                     Date January 25, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Scott W. Spradley 782467
                                 Printed name

                                 The Law Offices of Scott W. Spradley, P.A.
                                 Firm name

                                 P. O. Box 1
                                 109 South 5th Street
                                 Flagler Beach, FL 32136
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     386 693 4935                  Email address      scott.spradley@flaglerbeachlaw.com

                                 782467 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                                       Case 6:19-bk-00511-KSJ                       Doc 1         Filed 01/25/19                 Page 5 of 8


 Fill in this information to identify the case:
 Debtor name IPS Worldwide, LLC
 United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA                                                                                   Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Alcoa                                                                                                                                                              $28,780,463.96
 6603 West Broad
 Street
 Richmond, VA
 23230
 Arcelor Mittal                                                                                                                                                         $660,067.52
 3001 Dickey Road
 East Chicago, KS
 66211
 Arconic                                                                                                                                                            $16,862,915.87
 6603 West Broad
 Street
 Richmond, VA
 23230
 Atkore International                                                                                                                                                 $1,781,884.55
 16100 S Lathrop
 Avenue
 Harvey, IL 60426
 Bio-Rad                                                                                                                                                              $1,834,520.94
 Laboratories
 1000 Alfred Nobel
 Drive
 Hercules, CA 94547
 Bossard Industrial                                                                                                                                                     $737,980.20
 Products
 2925 Morton Drive
 East Moline, IL
 61244
 Elo TouchSystems                                                                                                                                                       $544,827.79
 300 Constitution
 Drive
 Menlo Park, CA
 94025
 Gilbraltar Industries                                                                                                                                                $1,818,700.70
 3556 Lake Shore
 Road
 Buffalo, NY 14201


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                       Case 6:19-bk-00511-KSJ                       Doc 1         Filed 01/25/19                 Page 6 of 8


 Debtor    IPS Worldwide, LLC                                                                                 Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Integrated Supply                                                                                                                                                      $908,739.71
 Network
 2727 Interstate Drive
 Lakeland, FL 33805
 KTM Motorcycles                                                                                                                                                      $1,012,211.12
 30100 Technology
 Drive
 Murrieta, CA 92563
 Life Technologies                                                                                                                                                    $2,764,065.88
 5791 Van Allen Way
 Carlsbad, CA 92008
 Rexnord                                                                                                                                                              $3,597,269.98
 4701 W. Greenfield
 Avenue
 Milwaukee, WI
 53214
 Stanley                                                                                                                                                            $41,645,007.04
 1000 Stanley Drive
 Concord, NC 28027
 Suez WaterTech &                                                                                                                                                     $4,353,593.84
 Solutions
 4636 Somerton
 Road
 Feasterville Trevos,
 PA 19053
 True Value Co -                                                                                                                                                      $6,033,916.83
 Advertising
 320 S. Division
 Street
 Harvard, IL 60033
 Tyco Electronics                                                                                                                                                       $916,887.26
 Exeter, NH 03833
 Wayne                                                                                                                                                                  $610,092.31
 3814 Jarrett Way
 Austin, TX 78728
 Xerium                                                                                                                                                                 $414,723.19
 Technologies
 1401 Capital Blvd
 Youngsville, NC
 27596
 YRC Freight                                                                                                                                                          $4,731,992.65
 10990 Roe Avenue
 Overland Park, KS
 66211
 Zekelman Industries                                                                                                                                                  $1,164,460.36
 900 Haddon Avenue
 Collingswood, NJ
 08108-9200




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                     Case 6:19-bk-00511-KSJ        Doc 1     Filed 01/25/19   Page 7 of 8


    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




IPS Worldwide, LLC                      Gilbraltar Industries                   Wayne
265 Clyde Morris Blvd, Ste 100          3556 Lake Shore Road                    3814 Jarrett Way
Ormond Beach, FL 32174                  Buffalo, NY 14201                       Austin, TX 78728




Scott W. Spradley                        Integrated Supply Network              Xerium Technologies
The Law Offices of Scott W. Spradley, P.A.
                                         2727 Interstate Drive                  1401 Capital Blvd
P. O. Box 1                              Lakeland, FL 33805                     Youngsville, NC 27596
109 South 5th Street
Flagler Beach, FL 32136

Alcoa                                   KTM Motorcycles                         YRC Freight
6603 West Broad Street                  30100 Technology Drive                  10990 Roe Avenue
Richmond, VA 23230                      Murrieta, CA 92563                      Overland Park, KS 66211




Arcelor Mittal                          Life Technologies                       Zekelman Industries
3001 Dickey Road                        5791 Van Allen Way                      900 Haddon Avenue
East Chicago, KS 66211                  Carlsbad, CA 92008                      Collingswood, NJ 08108-9200




Arconic                                 Rexnord
6603 West Broad Street                  4701 W. Greenfield Avenue
Richmond, VA 23230                      Milwaukee, WI 53214




Atkore International                    Stanley
16100 S Lathrop Avenue                  1000 Stanley Drive
Harvey, IL 60426                        Concord, NC 28027




Bio-Rad Laboratories                    Suez WaterTech & Solutions
1000 Alfred Nobel Drive                 4636 Somerton Road
Hercules, CA 94547                      Feasterville Trevos, PA 19053




Bossard Industrial Products             True Value Co - Advertising
2925 Morton Drive                       320 S. Division Street
East Moline, IL 61244                   Harvard, IL 60033




Elo TouchSystems                        Tyco Electronics
300 Constitution Drive                  Exeter, NH 03833
Menlo Park, CA 94025
                                  Case 6:19-bk-00511-KSJ                     Doc 1     Filed 01/25/19       Page 8 of 8




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      IPS Worldwide, LLC                                                                             Case No.
                                                                                 Debtor(s)                 Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for IPS Worldwide, LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 January 25, 2019                                                    /s/ Scott W. Spradley
 Date                                                                Scott W. Spradley 782467
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for IPS Worldwide, LLC
                                                                     The Law Offices of Scott W. Spradley, P.A.
                                                                     P. O. Box 1
                                                                     109 South 5th Street
                                                                     Flagler Beach, FL 32136
                                                                     386 693 4935 Fax:386 693 4937
                                                                     scott.spradley@flaglerbeachlaw.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
